Citation Nr: 0217152	
Decision Date: 11/26/02    Archive Date: 12/04/02	

DOCKET NO.  98-18 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for pyorrhea, for the 
purpose of establishing entitlement to disability 
compensation and for the purpose of receiving VA outpatient 
dental treatment.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1956 to October 
1958.  

A review of the evidence of record discloses that service 
connection for pyorrhea was denied by the VARO in Cleveland 
in July 1998.  In September 1999, the Board of Veterans' 
Appeals (BVA or Board), in pertinent part, issued a decision 
denying the veteran's claim of entitlement to service 
connection for pyorrhea.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  By an order dated September 6, 2000, the Court 
vacated and remanded the Board's decision.  The Board then 
remanded the case to the RO for additional development, 
following which the case was returned to the Board for 
further appellate review. 


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the applicable laws and regulations and of 
the evidence necessary to substantiate his claim.  

2.  The veteran is not currently shown to have pyorrhea, and 
any pyorrhea that may be present is not shown to have 
developed under circumstances during service to qualify the 
veteran for VA dental treatment under any category providing 
for such treatment.  



CONCLUSION OF LAW

The requirements for service connection for pyorrhea for VA 
compensation purposes or for the purpose of receiving VA 
outpatient treatment have not been met.  38 U.S.C.A. 
§§ 1131, 1712, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.381, 4.149, 4.150, 17.161 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Initially, the Board notes that the Court has specifically 
held that a claim for service connection for a dental 
disorder is also a claim for VA outpatient dental treatment.  
See Mays v. Brown, 5 Vet. App. 302 (1993).  Thus, in the 
current case, adjudication of the veteran's claim for 
service connection for pyorrhea must also include 
consideration of service connection for this disorder for 
the purpose of establishing eligibility for outpatient 
dental treatment as provided in 38 C.F.R. § 17.161.  See 
also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en 
banc) (holding that the Board is required to consider a 
veteran's claim under all applicable provisions of law and 
regulation, whether or not the claimant specifically raises 
the applicable provision); Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  This law eliminated the 
former statutory requirement that a claim be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 1991 & Supp. 2002). 
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date.  Except 
for provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective to November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and its implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [The Board must make a determination as 
to the applicability of the various provisions of the VCAA 
to a particular claim].  

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in the record on 
appeal, and for reasons expressed immediately below finds 
that the development has proceeded in accordance with the 
provisions of the law and regulations.  

This case was remanded to the RO by the Board in March 2001 
in order for the RO to, among other things, comply with the 
requirements of the VCAA.  In a letter dated March 9, 2001, 
the veteran indicated that he had no further evidence to 
submit.  He reported that everything was in his file, 
including the service medical records, "doctor and dentist 
records and treatments at the Veterans Hospital in Erie, 
Pa."

In conjunction with the remand in September 2001, the RO 
informed the veteran of the provisions of the VCAA, and 
instructed him to identify any medical care provider who had 
treated him for pyorrhea since his separation from service.  
The veteran responded by indicating that the county Veterans 
Service Office in Painesville, Ohio, had either lost or 
destroyed part of his military medical records.  However 
,the Board notes that VA is not responsible for actions by a 
local Veterans Service Office.  In any event, it is not 
clear from the veteran's communications exactly what 
happened with regard to his records, but a review of the 
file reveals that the service medical records are 
essentially intact and include the report of medical history 
at the time of the separation examination and the report of 
the separation examination itself in June 1958.  

As for the duty to assist, in general, the VCAA provides 
that VA shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
VA benefits, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  The 
Board finds that reasonable efforts have been made to assist 
the veteran in obtaining evidence necessary to substantiate 
his claim.  The veteran himself indicated in a March 2001 
communication that he had no further evidence to submit.  
The Board therefore concludes that all relevant data has 
been obtained for determining the merits of the veteran's 
claim and that no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001).  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Discussion

A review of the evidence of record reflects that the 
veteran's service medical records document that at the time 
of the service entrance examination, the veteran was missing 
all of his upper teeth and five of his lower teeth.  He was 
seen on several different occasions at service department 
dental clinics.  In January 1958 and February 1958, he had 
lower teeth extractions.  At the time of separation 
examination, there was no dental information recorded.  In 
his report of medical history made in conjunction with the 
separation examination in June 1958, the veteran denied ever 
having had severe tooth or gum trouble.  

A claim for service connection for a damaged lower jaw 
resulting from the inservice teeth extractions was denied by 
the RO in January 1973.  It was noted that the dental 
records were silent for notation of a damaged jaw allegedly 
incurred in service while teeth were pulled.  

In general, applicable law and regulations provide that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  Service connection may also be 
granted for any disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Prior to June 8, 1999, the VA's Schedule for Rating 
Disabilities provided that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis 
were not disabling conditions, and might be considered 
service connected solely for the purpose of determining 
entitlement to dental examinations or outpatient dental 
treatment under the provisions of 38 C.F.R. §§ 17.120, 
17.123.  38 C.F.R. § 4.149 (1998).  Effective June 8, 1999, 
38 C.F.R. § 4.149 was removed; the provisions were added to 
38 C.F.R. § 3.381, which now notes that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease (pyorrhea) will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  

Because the purpose of the above amendment was merely to 
clarify the requirements for service connection of dental 
disorders, and the circumstances in which VA would consider 
certain dental conditions service connected for treatment 
purposes, the Board finds that the changes in the 
regulations pertaining to dental claims were not substantive 
in the context of the present claim, and therefore a 
comparative consideration of the former and revised 
regulations is not required pursuant to Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  See Service Connection of 
Dental Conditions for Treatment Purposes, 64 Fed. Reg. 
30,392, 30,393 (June 8, 1999) (now codified at 38 C.F.R. 
Parts 3 and 4).  

After reviewing the complete record, the Board finds that 
there is no basis for granting service connection for 
pyorrhea for the purpose of receiving disability 
compensation.  As listed above, pyorrhea is not a disabling 
condition for which service connection may be granted for 
compensation purposes.  The veteran has not submitted any 
medical evidence that he currently suffers from pyorrhea, 
and the service medical records are negative for pyorrhea.  
Therefore, the Board concludes that the evidence is against 
granting service connection for pyorrhea for compensation 
purposes.  

The Board notes that a veteran can be entitled to service 
connection for the purpose of receiving VA outpatient dental 
treatment if he or she qualifies under one of the categories 
outlined in 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161, 
such as veterans having a compensable service-connected 
dental condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition, provided 
that they apply for treatment within a certain period after 
service (Class II eligibility); and those having a 
noncompensable service-connected dental condition 
adjudicated as resulting from a combat wound or other 
service trauma (Class II (a) eligibility).  38 U.S.C.A. §  
1712; 38 C.F.R. § 17.161. 

The provisions of 38 U.S.C.A. § 1712(a)(1) provide that 
outpatient dental services and treatment, and related dental 
appliances, will be furnished only for a dental condition or 
disability which:  

(A)  Is service connected and compensable in degree; or, 

(B)  Is service connected, but not compensable in degree, 
if:

(i)  The dental condition or disability is shown to have 
been in existence at the time of the veteran's discharge or 
release from active military, naval, or air service;

(ii)  The veteran had served on active duty for a period of 
not less 180 days, or, in the case of a veteran who served 
on active duty during the Persian Gulf War, 90 days 
immediately before his discharge or release; and

(iii)  Application for treatment is made within 90 days 
after such discharge or release, except that (I) in the case 
of a veteran who entered active military, naval, or air 
service within 90 days after the date of such veteran's 
discharge or release from such service, application may be 
made within 90 days from the date of such veteran's 
subsequent discharge or release from such service, and (II) 
if a disqualifying discharge or release has been corrected 
by competent authority, application may be made within 
90 days after the date of correction; and (iv) the veteran's 
certificate of discharge or release from active duty does 
not bear a certification that the veteran was provided, 
within the 90 day period immediately before the date of such 
discharge or release, a complete dental examination 
(including dental X-rays) and all appropriate dental 
services and treatment indicated by the examination to be 
needed;

(C)  Is a service-connected dental condition or disability 
due to combat wounds or other service trauma, or of a former 
POW;

(D)  Is associated with and is aggravating a disability 
resulting from some other disease or injury which was 
incurred in or aggravated by active military, naval, or air 
service;

(E)  Is a nonservice-connected condition or disability of a 
veteran for which treatment was begun while such veteran was 
receiving hospital care under this chapter and such services 
and treatment are reasonably necessary to complete such 
treatment; or where, 

(F)  The veteran is a former POW who was detained or 
interned for a period of not less than 90 days;

(G)  The veteran had a service-connected disability rated as 
total; or where, 

(H)  The dental treatment is medically necessary (i) in 
preparation for hospital admission, or (ii) for a veteran 
otherwise receiving care or services under this chapter.  

38 U.S.C.A. §  1712(a)(1), (2).  

The provisions of 38 C.F.R. § 17.161 provide that outpatient 
dental treatment may be authorized by the Chief, Dental 
Service, for beneficiaries defined in 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.93 to the extent described in accordance 
with the applicable classification and provisions set forth 
as follows:  

(a)  Class I.  Those having a service-connected compensable 
disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time 
limitation for making application for treatment and no 
restriction as to the number of repeat episodes of 
treatment.

(b)  Class II.  (2)(i)  Those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at time of discharge or release from 
active service, which took place before October 1, 1981, may 
be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service-
connected noncompensable condition, but only if:

(A)  They were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval or air service of not less than 180 days.  

(B) Application for treatment is made within one year after 
such discharge or release.  

(C)  VA dental examination is completed within 14 months 
after discharge or release, unless delayed through no fault 
of the veteran.  

(ii)  Those veterans discharged from their final period of 
service before August 13, 1981, who had reentered active 
military service within one year from the date of a prior 
discharge or release, may apply for treatment of service-
connected noncompensable dental conditions relating to any 
such prior periods of service within one year of their final 
discharge or release.  

(iii)  If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within one year after the date of correction.  

(c)  Class II (a).  Those having a service-connected  
noncompensable dental condition or disability adjudicated as 
a result of a combat wound or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  

(d)  Class II(b).  Those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period 
of less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service-
connected dental condition or disability.  

(e)  Class II (c)  Those who were prisoners of war for 
90 days or more, as determined by the concerned military 
service department, may be authorized any needed dental 
treatment.  

(f)  Class IIR (Retroactive).  Any veteran who had made 
prior application for and received dental treatment from VA 
for noncompensable dental conditions, but was denied 
replacement of missing teeth which were lost during any 
period of service prior to his last period of service may be 
authorized such previously denied benefits under the 
following conditions:  

(1)  Application for such retroactive benefits is made 
within one year of April 5, 1983.  

(2)  Existing VA records reflect the prior denial of the 
claim.  All Class IIR (Retroactive) treatment authorized 
will be completed on a fee-basis status.

(g)  Class III.  Those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.  

(h)  Class IV.  Those whose service-connected disabilities 
are rated at 100 percent by schedular evaluation or who are 
entitled to the 100 percent rate by reason of individual 
unemployability may be authorized any needed dental 
treatment.  

(i)  Class V.  A veteran who is participating in a 
rehabilitation program under U.S.C. Chapter 31, may be 
authorized such dental services as are professionally 
determined necessary for any other reasons enumerated in 
§ 17.47(g).  

(j)  Class VI.  Any veteran scheduled for admission or 
otherwise receiving care and services under chapter 17 of 
38 U.S.C. may receive outpatient dental care which is 
medically necessary, i.e., is for a dental condition 
clinically determined to be complicating a medical condition 
currently under treatment.  

38 C.F.R. § 17.161.  

The VA General Counsel has held in a precedential opinion 
that merely to have had dental extractions during service is 
not tantamount to dental trauma, because treatment of teeth, 
even extractions, in and of itself, does not constitute 
dental trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15, 566 
(1997).  The Board is bound by this opinion.  38 U.S.C.A. §  
7104(c); Smith v. West, 11 Vet. App. 134 (1998). 

The Board places greater weight of probative value on the 
contemporaneous service medical records than it does on the 
veteran's recollections many years later in conjunction with 
his claim for monetary benefits.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  [Although the Board 
must take into consideration the veteran's statements, it 
may consider whether self-interest may be a factor in making 
such statements].  The Board finds, therefore, that the 
veteran's assertion of having pyorrhea during or resulting 
from his active service carries less weight than the 
negative service records.  

Additionally, the Board notes that the veteran's assertions 
are not probative because as a lay person with no 
specialized training, he is not competent to provide 
evidence of etiology of a medical disorder.   See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); See 
also 38 C.F.R. § 3.159(a)(2) [competent lay evidence means 
any evidence not requiring specialized education, training, 
or experience].  

The Board lastly notes no medical or dental provider has 
opined that the veteran has pyorrhea which is the result of 
his active service.  A private dentist indicated in November 
2000, that it was his opinion that when the veteran had his 
lower teeth extracted, "the surgeon should have removed his 
mandibular tori.  Not removing the mandibular tori has left 
[the veteran] a dental cripple."  The medical opinion of 
this physician is not pertinent to the question of whether 
or not service connection is warranted for pyorrhea.  It is 
noted that it was made in 2000, a time many years following 
service, and there is no indication that it was made based 
on the review of the medical records, but rather was made 
based on history given the dentist by the veteran.  Again, 
as has been noted above, the Board merely notes that the 
service medical records are without reference to pyorrhea or 
dental trauma.  


ORDER


Entitlement to service connection for pyorrhea for VA 
compensation purposes and for the purpose of receiving VA 
outpatient treatment is denied.



		
	RAYMOND FERNER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

